AO 245D (Rev. 02/18)      Judgment in a Criminal Case for Revocations
                           Sheet 1

                                                                                                                                            ARKANSAS
                                            UNITED STATES DISTRICT COURT                                                            e o._4 2019
                                                               Eastern District of Arkansas

               UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                                    V.                                        {For Revocation of Probation or Supervised Release)

                       JACE ALEXANDER
                                                                               Case No. 4:13CR00274-02 JLH
                                                                               USM No. 28100-009
                                                                               Mark Jesse
                                                                                                      Defendant's Attorney
   THE DEFENDANT:
       t   admitted guilt to violation of condition(s)         1, 2, 3, 4, and 5              of the term of supervision.
       D   was found in violation of condition(s) count(s)
                                                               - - - - - - - - - after denial of guilt.
   The defendant is adjudicated guilty of these violations:


   Violation Number                 Nature of Violation                                                            Violation Ended
   1 - Mandatory (2)                     Unlawful possession of a controlled substance                             08/21/2019

I. .
   2_-_M_a.....
           ~d_a_t_ory_(3_)_ _     I
                             · ....
                               · Unlawful use of a controlled substance                                          I·08121120-1 9

   3 - Standard (5)                      Failure to live at approved residence                                     08/16/2019

14 - Special' (14)                       Failure to participate in substance abuse treatment as directed-        I 08/06/2019

          The defendant is sentenced as provided in pages 2 through _ _
                                                                      3 __ of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
       D   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

             It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
   change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
   fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
   economic crrcumstances.

       Last Four Digits of Defendant's Soc. Sec. No.: 9563                     09/04/2019

       Defendant's Year of Birth:           1970

       City and State of Defendant's Residence:
       Little Rock, Arkansas
                                                                               J. Leon Holmes, United States District Judge
                                                                                                     Name and Title of Judge

                                                                               09/04/2019
                                                                                                              Date
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet IA
                                                                                                                2_ of _ _3__
                                                                                                Judgment-Page _ _
 DEFENDANT: JACE ALEXANDER
 CASE NUMBER: 4:13CR00274-02 JLH

                                                       ADDITIONAL VIOLATIONS

                                                                                                                Violation
Violation Number                Nature of Violation                                                             Concluded
 5 - Special                    Failure to participate in mental health treatment as directed                   07/12/2019




.___________._"·.....
                · 1....· - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' ' - - - - - ~

_ ___.I..____ _ _ _ _ _ _ _. .._______,
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- lmprisonment
                                                                                                                     3
                                                                                                 Judgment - Page - - - of     3
DEFENDANT: JACE ALEXANDER
CASE NUMBER: 4:13CR00274-02 JLH


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

90 DAYS with no term of supervised release to follow




     •      The court makes the following recommendations to the Bureau of Prisons:




     !if'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                     to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.


                                                                                             UNITED STATES MARSHAL


                                                                              By---------------------
                                                                                   DEPUTY UNITED STATES MARSHAL
